1

2

3

4

5

6

7

8                        UNITED STATES DISTRICT COURT

9                   FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,           NO.     2:15-cr-00234-JAM-1
12                  Plaintiff,
13        v.                             ORDER GRANTING DEFENDANT’S
                                         MOTION FOR 12-MONTHS
14   NATHAN HOFFMAN,                     RECOMMENDATION OF RESIDENTIAL
                                         RE-ENTRY CENTER
15                  Defendant.
16

17        Before the court is Defendant Nathan Hoffman’s (“Defendant”)

18   Motion For 12-Months Recommendation of Residential Re-Entry

19   Center.   Mot., ECF No. 190.   The United States (“Government”)

20   opposes Defendant’s Motion.    Opp’n, ECF No. 191.      For the reasons

21   stated below, the Court GRANTS Defendant’s Motion.

22                   I. FACTUAL AND PROCEDURAL BACKGROUND

23        On January 18, 2017, Defendant plead guilty to the

24   manufacture of at least 50 marijuana plants, 21 U.S.C.

25   § 841(a)(1).   Mins., ECF No. 62.       The Court sentenced Defendant

26   to 48 months of imprisonment and 24 months of supervised release

27   on October 24, 2017.   J., ECF No. 139.       Defendant currently

28   resides at the Federal Correctional Institution in Morgantown,
                                         1
1    West Virginia and is scheduled for release on May 31, 2020.       Mot.

2    at 3.

3            Defendant filed the instant motion on December 3, 2018.    Id.

4    In the motion, Defendant seeks a non-binding recommendation from

5    the Court that he be placed in a Residential Re-entry Center

6    (“RRC”)/Halfway House near Los Angeles for the final twelve (12)

7    months of his sentence, pursuant to the Second Chance Act of

8    2007, 18 U.S.C. § 3624.     Mot. at 1–3.   On December 14, 2018, the

9    Government filed an opposition brief, arguing that the Court

10   lacks jurisdiction to consider Defendant’s motion under Federal

11   Rules of Criminal Procedure 35 and 36.       Opp’n at 2–5.

12                               II. DISCUSSION

13           The Bureau of Prisons (“BOP”) has the statutory authority to

14   designate the place of Defendant’s imprisonment.      18 U.S.C.

15   § 3621(b); Rodriguez v. Smith, 541 F.3d 1180 (9th Cir. 2008)

16   (“Under 18 U.S.C. § 3621(b), the BOP has authority to designate

17   the place of an inmate’s imprisonment.”).       The BOP is required to

18   consider the following factors, among others:

19           (4) any statement by the court that imposed the sentence—

20               (A) concerning the purposes for which the sentence to
21               imprisonment was determined to be warranted; or

22               (B) recommending a type of penal or correctional

23               facility as appropriate.

24   18 U.S.C. § 3621(b).     Under this factor, the recommendations of a

25   sentencing court are given non-binding weight.       See id.

26           Defendant acknowledges that the Court lacks the authority to
27   modify his sentence, but argues that a non-binding recommendation

28   to the BOP to change the location of his incarceration is not a
                                        2
1    sentence modification.   Mot. at 3.   In support of his motion,

2    Defendant provides a list of the BOP programs and courses that he

3    has completed or is in the process of completing: Residential

4    Drug Abuse Program, Advanced Computer Training Class, Tutor

5    Training, Personal Finance and Real Estate Classes, and the

6    Inmate Companion Suicide Prevention Program.    Id. at 3–5.

7    Defendant further argues that a RRC will reduce the potential for

8    recidivism by providing community-based rehabilitation and

9    reintegration, including the family support he needs to avoid

10   relapse into drug addiction.   Id. at 4.   Finally, Defendant notes

11   that he expressed remorse and contrition about the commission of

12   his offense and accepted responsibility for his actions.      Id.

13       This Court is not the first district court to consider the

14   question of whether a district court may issue recommendations

15   regarding RRC placement on a Defendant’s post-sentencing motion.

16   See Carter v. United States, No. 14-CR-150, 2018 WL 2376513, at

17   *2–3 (E.D. Wis. May 24, 2018) (collecting cases).    Circuit courts

18   have yet to provide binding guidance on this question.      The Ninth

19   Circuit previously noted that district courts have “the authority

20   to make (or not make) non-binding recommendations to the Bureau
21   of Prisons at any time—including but not limited to—during the

22   sentencing colloquy.”    United States v. Ceballos, 671 F.3d 852,

23   856 n.2 (9th Cir. 2011) (dismissing an appeal of a denied

24   stipulation to revise a judgment and sentencing memorandum to

25   include a recommendation based on lack of jurisdiction).      The

26   panel in Ceballos held that a recommendation to the BOP is not
27   part of a sentence and cannot be appealed.    Id. at 856.    More

28   recently, the Fourth Circuit acknowledged that a question exists
                                       3
1    as to whether sentencing courts have the authority to make post-

2    sentencing judicial recommendations for placement under the

3    Second Chance Act.   United States v. Caudle, 740 F. App’x 364,

4    365 (4th Cir. 2018) (assuming, without deciding, that sentencing

5    courts have the authority to make post-sentencing

6    recommendations).

7        The district courts that have considered this question have

8    come to different conclusions.     See United States v. Ferguson,

9    No. 6:16-CR-00707-JMC-8, 2018 WL 5095149, at *2 (D.S.C. Oct. 19,

10   2018) (noting the split and granting a post-sentencing motion for

11   a recommendation).   Some courts have taken the Government’s

12   position that they lack authority to make recommendations to the

13   BOP after sentencing.   See Carter, 2018 WL 2376513, at *2

14   (listing four cases).   More courts, however, have determined that

15   the issuance of non-binding recommendations to the BOP is

16   separate and apart from the judgment, and thus does not

17   constitute an amendment or modification of sentence for which the

18   court may lack jurisdiction.     Id. (joining seven listed cases

19   that found a sentencing court may make post-sentencing

20   recommendations).
21       Within the Eastern District of California, there are at

22   least four cases where the court found authority to issue post-

23   sentence recommendations.   See, e.g., United States v. Buckley,

24   No. 2:13-CR-00125-TLN, 2018 WL 6067437 (E.D. Cal. Nov. 20, 2018)

25   (stating the Government did not provide a response); United

26   States v. Costa, No. 1:11-CR-0026-LJO-SAB, 2018 WL 1418352 (E.D.
27   Cal. Mar. 22, 2018) (disagreeing with the Government’s opposition

28   argument regarding exhaustion requirements); United States v.
                                        4
1    Collins, No. 2:15-CR-00176-7-TLN, 2018 WL 1157508 (E.D. Cal. Mar.

2    5, 2018) (stating the Government did not oppose the

3    recommendation); United States v. Bhamani, No. 2:10-CR-00327-TLN,

4    2017 WL 2992455, at *2 (E.D. Cal. July 14, 2017) (stating the

5    Government did not respond to the motion).

6        This Court agrees with the majority position on this

7    question and finds that the Court may issue a non-binding

8    recommendation that Defendant be placed in a RRC without running

9    afoul of the limitations on sentence modification contained in 18

10   U.S.C. § 3582 and Federal Rules of Criminal Procedure 35 and 36.

11   See Ferguson, 2018 WL 5095149, at *3.    The language of 18 U.S.C.

12   § 3621(b) does not contain a temporal restriction regarding when

13   the sentencing court may make recommendations and this Court is

14   persuaded by Defendant’s motion that a recommendation would

15   further the aims of the Second Chance Act under the present

16   facts.

17       Accordingly, the Court hereby recommends to the BOP that

18   Defendant serve the final twelve (12) months of his sentence at a

19   RRC or Halfway House in the Los Angeles area.

20                               III. CONCLUSION
21       For the foregoing reasons, the Court GRANTS Defendant’s

22   Motion.

23       IT IS SO ORDERED.

24   Dated: December 19, 2018.

25

26
27

28
                                        5
